DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, change “an outer peripheral edge part of the air-fuel mixture permeable member is connected to a portion away outward by a predetermined distance from an inner peripheral edge of the burner frame” to -- an outer peripheral edge part of the air-fuel mixture permeable member is connected to a portion of the burner frame that is disposed outward by a predetermined distance from an inner peripheral edge of the burner frame -- (or equivalent)
In Claim 1, change “the stepped part being bent in a direction away from the other of the burner frame and the air-fuel mixture permeable member” to -- the stepped part being bent in a direction away from the burner frame or the air-fuel mixture permeable member -- (or equivalent)
In Claim 3, change “wherein that portion” to -- wherein a portion --
In Claim 5, change “overlap that rear surface” to -- overlaps a rear surface -- and change “the burner frame side” to -- a burner frame side --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites the limitation “the combustion plate part being made up of a burner frame in a shape of a picture frame” which is considered indefinite because pictures frames can have a variety of different shapes (e.g. square, rectangular, circular, oval, triangle, etc.). It is consequently unclear how the claimed combustion plate part is actually shaped or structured. Furthermore, the specification fails to define what “a shape of a picture frame” constitutes or does not constitute. The metes and bounds of the claim are consequently unclear. 
	Claims 2-4 are rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers et al. (US 5,520,536) (hereinafter “Rodgers”). 
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejection set forth in this Office Action, Rodgers teaches of a totally aerated combustion burner (10) comprising: 
	a burner body (12) which is supplied inside thereof with an air-fuel mixture (see at least Col. 3 lines 52-64 and Figs. 1-3); and 
	a combustion plate part (30) which covers an open surface (20) of the burner body and through which the air-fuel mixture is ejected (see at least Col. line 59 - Col. 4 line 13 and Figs. 1-3), 
	the combustion plate part being made up of a burner frame in a shape of a picture frame (Combustion plate part (30) is made up of a burner frame (32) that has an elongated shape (as can be observed in Fig. 2). Since a picture frame can also have an elongated shape, it follows that the burner frame is “in a shape of a picture frame” as claimed.), and an air-fuel mixture permeable member (60) which is made of heat-resistant fibers (“ceramic fibers”) (see at least Col. 4 lines 24-33 and Figs. 1-3) and which covers, from a side opposite to the burner body, an opening enclosed by the burner frame (the opening formed between elements (50) and (52) of the burner frame as can be observed in Fig. 3), wherein: 
	an outer peripheral edge part of the air-fuel mixture permeable member (the outer peripheral edge of air-fuel mixture permeable member (60) as can be observed in Figs. 2 and 3) is connected to a portion of the burner frame (portion of burner frame (32) that comprises elements (50) and (52)) that is disposed outward by a predetermined distance from an inner peripheral edge of the burner frame (the inner peripheral edge of burner frame (32) that is disposed along elements (50) and (52) as is shown in Figs. 2 and 3) (as can be observed in Figs. 2 and 3, the portion of burner frame (32) that comprises elements (50) and (52) is disposed outward by a predetermined distance from the inner peripheral edge of the burner frame); 
	a stepped part (50) is formed in at least one of the burner frame and the air-fuel mixture permeable member (stepped part (50) is formed in the burner frame as can be observed in Figs. 2 and 3) at a position inward of the outer peripheral edge part of the air-fuel mixture permeable member (as can be observed in Fig. 3, element (50) extends inwards towards the center of air-fuel mixture permeable member (60) from the outer peripheral edge part to a position that is within, and thus “inward” relative to the outer peripheral edge part), the stepped part being bent in a direction away from, at least, the burner frame (30) (as can be observed in Figs. 2 and 3); and 
	a clearance reaching the inner peripheral edge of the burner frame is secured by the stepped part (50), between the burner frame and the air-fuel mixture permeable member (Note that “secured” in this context is being interpreted as facilitated by. As is shown in Figs. 2 and 3, stepped part (50) facilitates the clearance, and thus secures the clearance, between the inner peripheral edge of burner frame (32) and air-fuel mixture permeable member (60)) (see at least Col. 4 lines 14-28 and Figs. 1-3). 

	Regarding Claim 2, Rodgers also teaches of a bent edge part (52) formed on an inner peripheral edge of the burner frame (32) (as can be observed in Figs. 2 and 3), in a manner to be bent toward the air-fuel mixture permeable member (60) (see at least Col. 4 lines 14-28 and Figs. 1-3).

	Regarding Claim 3, Rodgers also teaches that a portion of the burner frame (32) which faces the clearance (the top portion of burner frame (32)) has formed therein a plurality of through-holes (34) at a distance from one another in a circumferential direction (see at least Col. 4 lines 11-23 and Figs. 2, 3).

	Regarding Claim 5, Rodgers also teaches that a distribution plate (54) having therein a multiplicity of distribution holes (56, 58) overlaps a rear surface of the air-fuel mixture permeable (60) member which faces the burner frame (as can be observed in Figs. 2 and 3) (see at least Col. 4 lines 11-23 and Figs. 2, 3).



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers. 
	Regarding Claim 4, Rodgers teaches the totally aerated combustion burner according to Claim 2 (see the rejection for Claim 2) but fails to explicitly teach of an embodiment wherein the bent edge part has formed therein a plurality of notches at a distance from one another in a circumferential direction. However, merely configuring the existing bent edge part to have a plurality of notches disposed therein that are at a distance from one another in a circumferential direction would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that specifically configuring the existing bent edge part to have a plurality of notches disposed therein that are at a distance from one another in a circumferential direction as opposed to configuring the burner frame to have a plurality of through-holes formed therein does not serve any advantage, particular purpose, or solve a stated problem since the specification discloses that either configuration may be used and that either configuration works equally well. Moreover, both of the different configurations are claimed (Claim 3 vs. Claim 4) which further indicates that either configuration works equally as well. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Rodgers teaches of a configuration wherein the burner frame (32) has a plurality of through-holes (34) formed therein (see at least Col. 4 lines 11-23, Figs. 2, 3 and the rejection for Claim 3 above) which the instant application discloses to be an equally well working alternative to a configuration wherein the bent edge part has a plurality of notches disposed therein. 
	Therefore, it would have been prima facie obvious to modify the burner taught by Rodgers by configuring the existing bent edge part to have a plurality of notches disposed therein that are at a distance from one another in a circumferential direction as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mentel et al. (US 3,084,736) and Park et al. (US 10,151,478 B2) are considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/14/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762